                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

HELENA AGRI-ENTERPRISES LLC                                                          PLAINTIFF

VS.                                    5:18-cv-00233-BRW

BRITT HEIEN                                                                          DEFENDANT

                                           JUDGMENT

       Based on the order entered today, judgment is entered for Plaintiff against Defendant for

$135,273.26, with interest at the 6% agreed-upon in the contract from May 1, 2019 to date, and a

post-judgment rate of 2.34% after entry of the judgment.

       IT IS SO ORDERED this 30th day of May, 2019.


                                                     Billy Roy Wilson_______________
                                                     UNITED STATES DISTRICT JUDGE




                                                 1
